DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the 08/31/2022 Response is acknowledged.
Species I: First Embodiment- as in FIG. 1, reads on claims 14, 15, and 20.
Claims 16-19 and 21 read on non-elected Species II and are therefore withdrawn.
Response to Arguments
Applicant’s arguments, received in the 04/11/2022 Response, have been fully considered and are responded to as follows: 
Applicant’s first argument discusses how
even if the circuit 615 and the capacitor 303 of Poenaru (FIG. 6) were added to the circuit of Tsuchida (FIG. 3), such a hypothetical combination, as shown in FIG. A below, would not have resulted in, or otherwise suggested, the subject matter of claim 14.
That is, in the hypothetical circuit in FIG. A, the voltage division circuit (12) is connected to the inverting input terminal of the comparator (1). Even if one were to assume (for the sake of argument) that the non-inverting input terminal ( +) and the inverting input terminal (-) of the comparator (1) in FIG. A correspond respectively to the "first input terminal" and the "second input terminal" in claim 14 (which applicant does not concede), and even if the non-inverting input terminal(+) and the inverting input terminal(-) of the comparator (1) in FIG. A were to be fed, respectively, with the "first voltage" and the "second voltage" as recited in claim 14, the hypothetical circuit would not result in or suggest the subject matter of claim 14, at least for the reasons explained below.  (Response, page 7, line 13 to page 8, line 9)
This is not persuasive because Tsuchida discloses, in FIG. 3 below, a non-inverting comparator circuit.  As cited in the below rejection of claim 14, substitution of an inverting comparator circuit for a non-inverting comparator involves only reversal of the input terminal connections to an input signal and reference voltage level and the corresponding comparison results are output in with complementary signal levels to those of the non-inverting configuration.  Such a selection of a comparator configuration amounts a mere design decision.  A reference non-inverting comparator circuit is shown below in reference FIG. A.
Tsuchida, FIG. 3, showing an non-inverting comparator circuit:

    PNG
    media_image1.png
    473
    620
    media_image1.png
    Greyscale

FIG. A:

    PNG
    media_image2.png
    388
    774
    media_image2.png
    Greyscale

FIG. B:

    PNG
    media_image3.png
    387
    770
    media_image3.png
    Greyscale


As taught by the accompanying tutorial:
In the inverting configuration, which is the opposite of the positive configuration above, the reference voltage is connected to the non-inverting input of the operational amplifier while the input signal is connected to the inverting input. Then when VIN is less than VREF the op-amp comparators output will saturate towards the positive supply rail, Vcc.
Likewise the reverse is true, when VIN is greater than VREF, the op-amp comparators output will change state and saturate towards the negative supply rail, 0v.
Then depending upon which op-amp inputs we use for the signal and the reference voltage, we can produce an inverting or non-inverting output.   
Storr, W. (2022, August 2). Op-amp Comparator. Basic Electronics Tutorials. https://www.electronics-tutorials.ws/opamp/op-amp-comparator.html, accessed 12/2/2022.
The op-amp terminal input connections used in the rejection are a straight forward design consideration and can be taken in use from either alternative above by such a consideration.  Accordingly, the interpretation of the below implementation of the first input terminal and the second input terminal and first voltage and second voltage are taken to be a selection of the inverting comparator circuit alternative as elaborated on in the below rejection of claim 14.  The combination of the comparator circuits of Poenaru and Tsuchida , along with respective capacitor, logic circuit, and voltage division circuit are shown in the following figure:

    PNG
    media_image4.png
    816
    1063
    media_image4.png
    Greyscale

In the Claims
As to Claims 1-13:
Canceled.
As to Claims 16-19 and 21:
Withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0238513 to Poenaru et al. (Poenaru) in view of Applicant Supplied Prior Art (ASPA)  JP 20060284875 Tsuchida [Publication: JP.2008103995.A].
As to Claim 14:
Poenaru discloses, in FIG(s). 6 and by way of background FIG(s). 3:
a voltage comparison circuit comprising: 
a comparator (comparator 305) having an output terminal ("output terminal 311;"  ¶ [0035]), 
a first input terminal (upper input terminal of comparator 305) fed with a first voltage (V1), and 
a second input terminal (lower input terminal of comparator 305) fed with a second voltage ("reference voltage VREF;"  ¶ [0036]), 
the comparator (comparator 305) being configured 
to output from the output terminal (output terminal 311) a signal (output voltage VOUT) with a predetermined first level in a first state ("output voltage VOUT is pulled up to the voltage VDD;"  ¶ [0037];  where it would be obvious to a person having ordinary skill in the art to have ‘reversed’ connections of the inverting/non-inverting input terminals of comparator 305 to have, for a given input comparison, output signal levels for output voltage VOUT, complementary to those shown;  hence when "voltage V1 on the positive [negative in the considered reversal of inputs] input terminal of comparator 305 is pulled down to a voltage less than the reference voltage VREF;"  ¶ [0036]; where, in view of the reversal of the input terminals, comparator 305 has "[a]s a result, the output voltage VOUT is pulled up to the voltage VDD;"  ¶ [0037]) where a level of the first voltage (voltage V1) is lower than a level of the second voltage ("voltage V1 . . . is pulled down to a voltage less than the reference voltage VREF," [the second voltage];  ¶ [0036]), and 
to output from the output terminal (output terminal 311) a signal with a predetermined second level ("output voltage VOUT is pulled down to ground;"  ¶ [0036]) different from the first level in a second state ("voltage V1 on the positive [negative in the considered reversal of inputs] input terminal of comparator 305 is pulled up to a voltage greater than the reference voltage VREF;"  ¶ [0037]) where the level of the first voltage (voltage V1) is higher than the level of the second voltage ("voltage V1 on the positive input terminal of comparator 305 is pulled up to a voltage greater than the reference voltage VREF;" [the second voltage];  ¶ [0037]); 
a logic circuit ("level shifter circuit 615;"  ¶ [0035]) configured to output a binary signal in accordance with an output signal of the comparator (from comparator 305: "output voltage VOUT;"  where "the voltage V1 on the positive input terminal of comparator 305 is pulled down to a voltage less than the reference voltage VREF.  As a result, the output voltage VOUT is pulled down to ground;"  ¶ [0036],  "the voltage V1 on the positive input terminal of comparator 305 is pulled up to a voltage greater than the reference voltage VREF.  As a result, the output voltage VOUT is pulled up to the voltage VDD;"  ¶ [0037];  emphasis added);
a capacitor (capacitor 303;  ¶ [0035]), and . . . 
 . . . wherein one end of the capacitor (left terminal of capacitor 303;  ¶ [0037]) is connected to the second input terminal (lower input of comparator 305;  ¶ [0035];  with continued consideration of the reversal of comparator inputs), 
another end of the capacitor (right terminal of capacitor 303 at output of level shifter circuit 615) is fed with the binary signal (output voltage of level shifter circuit 615;  ¶ [0035]), . . . 
 . . . the high-pass filter (capacitor 303 in combination with voltage division circuit "threshold value setting circuit 13" disclosed below in Tsuchida) is configured such that, 
when a rise in the first voltage ("[o]n a rising transition of the input voltage VIN the voltage V1 on the positive input terminal of comparator 305 is pulled up to a voltage greater than the reference voltage VREF;"  ¶ [0037]) causes a change of a level of the output signal of the comparator from the first level to the second level ("[a]s a result, the output voltage VOUT is pulled down to ground.;"  ¶ [0036]), 
the high-pass filter delivers an alternating-current signal ("[i]n response to the low output voltage VOUT, . . . As a result, n-channel transistor 603 turns on, thereby pulling the counter-electrode of capacitor 303 to ground;"  ¶ [0036]) based on the change to the second input terminal (left terminal of capacitor 303 being connected to the lower input terminal of comparator 305 alters the second voltage according to voltage transitions at output of 615 and transistors 601/603) and thereby lowers the second voltage ("[i]n the above-described manner, level shifter 615 ensures that the counter-electrode of capacitor 303 has the same [complementary in continued consideration of the reversal of inputs] voltage swing as the input voltage VIN;"  ¶ [0038];  where capacitor 303 provides a falling voltage transition coming from the output of 615 driven by transistors 601/603 to the second voltage at the second input terminal of comparator 305).  
However, Poenaru is not used to disclose:
. . . a voltage division circuit configured to divide a predetermined voltage using a plurality of voltage division resistors connected in series with each other, . . . 
. . . the second voltage appears at a connection node between first and second voltage division resistors included in the plurality of voltage division resistors, 
the connection node being connected to the second input terminal of the comparator, 
the capacitor and the voltage division resistors in the voltage division circuit constitute a high-pass filter, . . . 
Tsuchida discloses, in FIG(s). 3:
. . . a voltage division circuit (capacitor 303 disclosed above in Poenaru having left terminal connected to the second input terminal at lower input of comparator 305 and connected to "voltage dividing resistors 10 a to 10 c;"  ¶ [0035]; which are "threshold value setting circuit 13,"  ¶ [0037]) configured to divide a predetermined voltage ("voltage dividing resistors 10a to 10c divide the reference voltage;"  ¶ [0035]) using a plurality of voltage division resistors ("voltage dividing resistors 10a to 10c;"  ¶ [0035]; which are "threshold value setting circuit 13,"  ¶ [0037]) connected in series with each other ("voltage dividing resistors 10b and 10c connected in parallel with each other are connected in series with the voltage dividing resistor 10 a;"  ¶ [0035]), . . . 
. . . the second voltage appears at a connection node between first (node at lower end of dividing resistor 10a) and second voltage division resistors (upper node of resistors 10b, 10c) included in the plurality of voltage division resistors (voltage dividing resistors 10a to 10c;  ¶ [0035]), 
the connection node being connected to the second input terminal of the comparator (disclosed above in Poenaru as lower input of comparator 305;  and herein as lower input of comparator 1;  ¶ [0034]), 
the capacitor (disclosed above in Poenaru as capacitor 303) and the voltage division resistors (voltage dividing resistors 10a to 10c) in the voltage division circuit (threshold value setting circuit 13) constitute a high-pass filter (high-pass filter = series C, i.e., capacitor 303 in Poenaru, and parallel R, i.e., voltage dividing resistors 10b and 10c in Poenaru; which constitute a high-pass filter), . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the comparator of a hysteresis circuit with level shifter feedback circuit, disclosed by Poenaru; by incorporating the comparator circuit, disclosed by Tsuchida; in order to provide comparator circuit having selectable input threshold values taken from voltage dividing resistors in series with a threshold value selectable with a feedback transistor switching voltage dividing resistors selection (Tsuchida; ¶ [0034]).
As to Claim 15:
All of the claim limitations have been discussed with respect to claim 14 above, except for 
wherein the voltage division circuit is configured to give the comparator hysteresis by varying, 
in accordance with the output signal of the comparator, 
a division ratio used when the second voltage is generated from the predetermined voltage.  
However, Tsuchida further discloses, in FIG(s). 3:
wherein the voltage division circuit ("threshold value setting circuit 13;"  ¶ [0035]) is configured to give the comparator (disclosed above in Poenaru as comparator 305;  and herein as comparator 1) hysteresis by varying, 
in accordance with the output signal of the comparator ("output potential of the comparator 1;"  ¶ [0038]), 
a division ratio ("the voltage dividing resistors 10a to 10c divide the reference voltage to form a reference voltage VIH which becomes a threshold value on the high voltage side and a reference voltage VIL which becomes a threshold value on the low voltage side;"  ¶ [0035];  where the ratio of the differences in switching thresholds give comparator 1 hysteresis) used when the second voltage (voltage provided at lower input of comparator 1;  and disclosed above in Poenaru as lower input of comparator 305) is generated from the predetermined voltage ("the reference voltage;"  ¶ [0035];  as provided to "the voltage dividing resistors 10a to 10c divide the reference voltage;"  ¶ [0035];   and as provided in Poenaru as source voltage output of "voltage reference circuit 304;"  ¶ [0035]).  
As to Claim 20:
All of the claim limitations have been discussed with respect to claim 14 above, except for a semiconductor device including the voltage comparison circuit according to claim 14, wherein the voltage comparison circuit is formed as a semiconductor integrated circuit.  
However, Poenaru further discloses, in FIG(s). 6 and by way of background FIG(s). 3:
a semiconductor device including the voltage comparison circuit according to claim 14, wherein the voltage comparison circuit is formed as a semiconductor integrated circuit ("[t]he present invention is in the field of integrated circuits using standard CMOS technology;"  ¶ [0002]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849